Order entered November 22, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00717-CV

                     JOE ERVIN LOCKRIDGE, Appellant

                                        V.

                       STEPHANIE MARTIN, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-02578

                                     ORDER

      By letter filed November 18, 2021, appellant informs the Court that the copy

of appellant’s motion for new trial included in the clerk’s record in this appeal is

incomplete. The motion consisted of six pages, and only the first two pages are in

the record. Appellant also notes the record omits any order on the new trial

motion.

      We construe appellant’s letter as a motion to supplement the clerk’s record.

We GRANT the motion and ORDER Dallas County District Clerk Felicia Pitre to
file, no later than November 29, 2021, a supplemental clerk’s record containing a

complete copy of appellant’s six-page motion for new trial as well as a copy of any

order on the motion. If no order exists, Ms. Pitre shall state so in writing.

      In light of the incomplete record, we RESET the deadline for the filing of

appellant’s corrected brief to December 17, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.   We further DIRECT the Clerk of the Court to mail appellant a

paper copy of the supplemental record upon its filing.

                                               /s/   KEN MOLBERG
                                                     JUSTICE